Citation Nr: 1008858	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1969, and from July 1974 to October 1974.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted service 
connection and assigned a 30 percent evaluation for PTSD, 
effective January 8, 2007. The Veteran appealed the initial 
disability rating. See Fenderson v. West,         12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes        in the degree of 
severity of it since the effective date of service 
connection).


FINDING OF FACT

Since the January 8, 2007 effective date of service 
connection, the Veteran's PTSD has involved disability best 
described as occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria are met for a 50 percent rating for PTSD from 
January 8, 2007 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with          the RO's decision as to the assigned disability 
rating does not trigger additional         38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). In any 
event, the RO has provided the August 2008 Statement of the 
Case (SOC) that directly addressed the evidentiary 
requirements to substantiate the initial rating decision on 
appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone VA medical 
examination. See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).       In 
support of her claim, the Veteran has provided numerous 
personal statements.  She has not requested the opportunity 
to appear at a hearing at any point. There           is no 
indication of any further available evidence or information 
which has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson, 12 
Vet. App. at 125-26, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability           (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

In this case, the Veteran underwent a VA Compensation and 
Pension examination by a psychologist in August 2007. On 
clinical examination the Veteran was neatly groomed and 
appropriately dressed. There was psychomotor activity 
consisting of hand wringing and scratching the arms. Speech 
was spontaneous, clear and coherent. Attitude was cooperative 
and friendly. Affect was constricted, and mood was anxious 
and depressed. Orientation was fully intact. Thought process 
and thought content were unremarkable. There were no 
delusions, but there were reported auditory hallucinations 
sometimes hearing someone call her name. Judgment and insight 
were present. The Veteran described frequent nightmares and 
difficulty sleeping. She further described social avoidance 
which was improved with antidepressant medication. The 
Veteran did have obsessive compulsive behaviors including 
counting and ritualized behaviors especially in situations 
concerning personal hygiene. Taking medication helped reduce 
the frequency and intensity of panic attacks, which were 
described as frequent. There were fleeting suicidal thoughts, 
but less intense since starting medication. Impulse control 
was good, and there were no episodes of violence. Remote and 
immediate memory were normal, and recent memory was 
moderately impaired. The precipitating stressor consisted of 
a sexual assault during service. It was further indicated 
that the Veteran was chronically anxious and hypervigilant, 
with poor sleep. The estimated degree of severity of PTSD 
symptoms based on psychometric data was moderate. 

The diagnosis was PTSD, moderate; major depression, 
recurrent; and obsessive compulsive disorder (OCD), mild. A 
Global Assessment of Functioning (GAF) score was assigned of 
55. The examiner summarized that the Veteran was socially 
avoidant unless her depression was well-managed by 
medication, interfering with recreation and leisure pursuits. 
She had frequent nightmares, and OCD traits likely to be 
related to her history of trauma. There was chronic anxiety 
as an aspect of her PTSD. The Veteran's major depression was 
considered likely to have originated prior to active duty, 
but significantly exacerbated by an attempted rape and rape 
while on active duty. 

Records of VA outpatient treatment include a February 2007 
psychiatry note indicating a report of a more depressed mood, 
without suicidal thoughts.             The Veteran was alert 
and oriented, though anxious with congruent affect.            
The assessment was major depressive disorder, recurrent, and 
dysthymia.               This psychiatric assessment remained 
the relevant diagnosis for several months.            A March 
2007 social worker's report further indicates the Veteran 
experienced continued nightmares. She had found a social 
outlet in taking a ceramics class.        A June 2007 social 
work note indicates worsening depression, difficulty 
controlling racing thoughts, nightmares, and a few instances 
of visual hallucinations, for which it was found that pain 
medication may have been a contributing factor and the 
medication dosage was changed. Meanwhile, a September 2007 
social work note indicates that nightmares and negative 
thinking had subsided somewhat on medication, and the Veteran 
overall was doing better. A May 2008 psychiatric note 
provides a revised assessment of PTSD and dysthymia.
Based on the foregoing, the Board will assign an increased 
initial rating of             50 percent, from the January 8, 
2007 effective date of service connection for PTSD.  A 
comprehensive review of the applicable medical evidence 
substantiates that throughout this time period the Veteran's 
PTSD has been characterized by occupational and social 
impairment with reduced reliability and productivity, 
indicative of a 50 percent disability evaluation under the 
rating criteria. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 
The primary component of the Veteran's service-connected 
psychiatric disability which is shown to meet the criteria 
for a   50 percent rating is the area of disturbances of 
motivation and mood. Namely,      the Veteran is shown to 
have had major depressive disorder which was closely 
associated with and exacerbated by PTSD, as well as anxiety 
and panic attacks.  The VA examiner described socially 
avoidant behavior incidental to depression, which only 
improved on antidepressant medication. Also manifested is 
OCD, with ritualized behaviors that the Veteran found to be 
time consuming and disruptive.   Moreover, the presence of 
social avoidance and social anxiety in itself is consistent 
with the additional criterion of difficulty in establishing 
and maintaining effective work and social relationships.

Apart from meeting at least one specific component of 
Diagnostic Code 9411 for a 50 percent rating, the Veteran 
further demonstrates significant sleep impairment, and some 
memory impairment. The assigned GAF of 55 likewise is 
consistent with a 50 percent rating. According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The available medical findings substantiate that major 
depressive disorder associated with PTSD has existed at least 
since the January 8, 2007 effective date of service 
connection. Accordingly, resolving any reasonable doubt in 
the Veteran's favor, the assignment of an initial 50 percent 
evaluation is warranted from that time period onwards. 

The basis for an increased rating having been set forth, the 
Board points out that the evidence of record does not 
substantiate the award of any higher rating, inasmuch as the 
Veteran generally has not manifested symptomatology 
consistent with the next higher 70 percent evaluation under 
Diagnostic Code 9411. While the Veteran has mentioned 
occasional suicidal ideation, this is of very limited 
frequency and has been alleviated through use of medication. 
The Veteran also indicated at one point having had 
hallucinations, however, this also was deemed to have been 
subject to improvement by means of a medication adjustment. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that the service-
connected PTSD under evaluation has caused marked 
interference with employment, meaning above and beyond that 
contemplated by the current schedular rating. The August 2007 
VA examination report reflects that the Veteran is presently 
not working due to retirement for a non-psychiatric medical 
condition. The Veteran's service-connected PTSD also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,            9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons, the Board is granting a higher initial 
rating of 50 percent for PTSD, effective from January 8, 
2007. There is no further indication of a graduated increase 
in severity of PTSD since service connection was granted, as 
to warrant application of the principles pertaining to the 
assignment of a "staged rating" per the Fenderson decision. 
To the extent any higher level of compensation is sought, the 
preponderance of the evidence is against this claim, and 
hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3.          See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     
  

ORDER

A 50 percent rating for PTSD is granted, effective January 8, 
2007, subject to the law and regulations governing the 
payment of VA compensation benefits. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


